DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03rd, 2021 has been entered.
By this amendment, claims 1 and 10 have been amended.  Accordingly, claims 1-18 are pending in the present application in which claims 10-17 have been withdrawn from further consideration as being drawn to non-elected invention.  Claims 1 and 10 are in independent form.
Applicant’s amendment to independent 1 had obviated the 112(b) rejection indicated in the previous office action.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “an insulating layer laterally embedding the bottom electrode regions of each of the bit cells and extending to a level below the connection regions of each of the bit cell, wherein the connection regions of the bottom electrode regions of the first and second half-cells are electrically insulated from each other” on lines 1-5.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, note that, currently amended independent claim 1 in which claim 8 indirectly depended thereon, recited the limitation of “an insulating layer laterally extending to contact upper semiconductor surfaces of the first to third regions” on lines 6-7, therefore, it is unclear if the “an insulating layer” as recited in claim 8, lines 1-2 is the same or different from “an insulating layer” as recited in independent claim 1, line 6.  Applicant’s disclosure have support for that an insulating layer 150 laterally surrounding the bottom electrode regions 110, 120, see paragraph [0092] and fig. 1B, U.S. Pub. 2019/0035795) and further discloses that a liner 320 may be formed on the upper surface of the bottom electrode regions 110, 120 (see paragraph [0116] and figs. 3A, 3B, U.S. Pub. 2019/0035795) and a conformal gate dielectric layer 304 which is formed to cover the bottom electrode insulating layer 150a and the protruding portions of the vertical semiconductor structures 
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112(b), the subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi et al. (U.S. Pub. 2015/0179655), of record.
In re claim 1, Nakanishi discloses a semiconductor device comprising: a semiconductor substrate 100 (see paragraphs [0073], [0209] and fig. 28), a semiconductor bottom electrode region (105a, 107a) formed on the substrate 100 and including a first region (a region that is directly located below area DCP1), a second region (a region that is directly located below area UCP1) and a third region (a region 
Note that, with respect to the above limitation of “wherein the connection region is arranged such that a path extending between the first and third regions through the connection region forms a path of lowest resistance between the first region and the third region relative to paths extending between the first and third regions through the second region and the insulating layer”, since Nakanishi teaches an semiconductor device structure that is substantially identical to that of Applicant’s claimed invention, Nakanishi anticipates or renders the claimed semiconductor device.  It is respectfully submitted that it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie of either anticipation or obviousness has been established, see MPEP § 2112.01.

    PNG
    media_image1.png
    578
    870
    media_image1.png
    Greyscale

In re claim 3, as applied to claim 1 above, Nakanishi discloses wherein the connection region 105a extends from a position underneath a channel ACP1 of the first transistor to a position underneath a channel DCP1 of the third transistor (see paragraphs [0075], [0090], [0209] and fig. 28).  Note that, the connection region 105a extends directly below from a point directly under the channel ACP1 of the first access transistor vertical channel to a point directly under the channel DCP1 of the pull-down vertical transistor (see paragraphs [0090], [0209] and fig. 28).
In re claim 4, as applied to claim 1 above, Nakanishi discloses wherein the connection region 105a is laterally coextensive with the first, second and third regions (see paragraphs [0075], [0090], [0209] and fig. 28).  Note that, the upper surface of the region 105a is laterally corresponding with the upper surfaces of the first, second and third regions, respectively), (see paragraphs [0075], [0090], [0209] and fig. 28).

In re claim 6, Nakanishi discloses a static random access memory (SRAM) (see paragraphs [0095], [0209] and figs. 1, 10A-10E, and 28) comprising a plurality of bit cells, each of the bit cells including a first half-cell and a second half-cell each including the semiconductor device according to claim 1 (see figs. 1, 10A-10E, and 28), wherein the first, second and the third transistors included in the first half-cell form a first set of transistors including a pass transistor, a pull-up transistor and a pulldown transistor (see paragraphs [0086], [0209], and figs. 3A-3E, 10A-10E and 28), and wherein the first, second and the third transistors included in the second half-cell form a second set of transistors including a pass transistor, a pull-up transistor and a pull-down transistor (see paragraphs [0086], [0209] and figs 3A-3E, 10A-10E, and 28).
In re claim 7, as applied to claim 6 above, Nakanishi discloses wherein the SRAM further comprising a conductive pattern including a first pattern part and a second pattern part arranged in each of the bit cells (see figs. 10A-10C and 28), wherein the first pattern part includes a first gate portion arranged in the first half-cell to form a common gate 151A (see paragraphs [0108], [0209] and figs. 10B and 28) for the pull-up and pull-down transistors (UCP1, DCP1) of the first set of transistors (see 
In re claim 8, as applied to claim 7 above, Nakanishi discloses wherein the SRAM further comprising an insulating layer 103 laterally embedding the bottom electrode regions of each of the bit cells and extending to a level below the connection regions of each of the bit cell, wherein the connection regions 105a of the bottom electrode regions of the first and second half-cells are electrically insulated from each other (see figs. 3A and 28).
In re claim 9, as applied to claim 7 above, Nakanishi discloses wherein the SRAM further comprising: a set of top electrodes (135, BC1, BC2) (see paragraph [0151], [0209] and figs. 12 and 28) arranged on top source/drains portions of the first and second sets of transistors of the bit cells, wherein an insulating sidewall barrier .
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (U.S. Pub. 2015/0179655), of record.
In re claim 2, as applied to claim 1 above, Nakanishi discloses wherein the semiconductor substrate 100 is provided with a doped semiconductor layer A1, wherein the connection region 105a is formed on the doped semiconductor layer (see paragraphs [0074], [0209] and fig. 28).  In the current embodiment, Nakanishi is silent to wherein the doped semiconductor layer is doped with a dopant of an opposite type to the dopant of the connection region.  However, Nakanishi specifically discloses, in some other embodiment, that the doped semiconductor layer A1/A2 being doped with a dopant type (P-type dopants) which is opposite to a dopant type of the connection region 105a (N-type dopants).  Note that, the first and second active portions A1, A2 may be doped with P-type dopants (see paragraphs [0074], [0209] and fig. 28).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the 
In re claim 18, as applied to claim 1 above, Nakanishi is silent to wherein the first region and the third region are doped at a higher dopant concentration level relative to the connection region.  However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the dopant concentration of the first region and the third region relative to the dopant concentration of the connection region during routine experimentation so that the first region and the third region are doped at a higher dopant concentration level relative to the connection region because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is 
Note that, Applicant’s disclosure in paragraphs [0087]-[0088] discloses that “…the connection region 114 may be a comparably moderately doped region, to form an n+ region, or a comparably heavily doped region to form an n++ region…Doping concentrations of the first through third regions 111-113, as well as of the connection region 114, may for instance be in the range of 1019 atoms/cm3 to 1021 atoms/cm3.”  Thus, the doping concentration range of the connection region as well as the doping concentration range of the first through third regions may be vary and thus there is no unexpected results arising therefrom.
Response to Applicant’s Amendment and Argument
Applicant's arguments filed on May 03rd, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant contends that Nakanishi fails to disclose or suggest each and every feature of Claim 1 including “an insulating layer laterally extending to contact upper semiconductor surfaces of the first and third regions” and “wherein the connection is arranged such that a path extending between the first and third regions through the connection region forms a path of lowest resistance between the first region and the third region relative to paths extending between the first and third regions through the second region and the insulating layer”.
However, it is respectfully submitted that Applicant’s above arguments are not persuasive because of the following reasons, note that, Applicant’s argument is directed to the fig. 3B and alleged that Nakanishi discloses a first node electrode 111 may be 
However, in the New Grounds of Rejection of the instant office action, the office relies on the invention disclosed by Nakanishi, as shown in fig. 28.  Particularly, Nakanishi discloses a semiconductor device including, inter-alia, a semiconductor substrate 100 (see paragraphs [0073], [0209] and fig. 28), a semiconductor bottom electrode region (105a, 107a) formed on the substrate 100 and including a first region (a region that is directly located below area DCP1), a second region (a region that is directly located below area UCP1) and a third region (a region that is directly located below area ACP1) arranged side-by-side, the second region 107a being arranged between the first and the third regions (see paragraph [0075], [0209] and fig. 28); an insulating layer 115 laterally extending to contact upper semiconductor surfaces of the first to third regions (see paragraphs [0085], [0209] and fig. 28, note that, the insulating layer 115 extends laterally over and in direct contact to the upper semiconductor surfaces of the first to third regions), and a first vertical channel transistor 133a1/ACP1, a second vertical channel transistor 133u1/UCP1 and a third vertical channel transistor 133d1/DCP1 arranged on the first region, the second region and the third region, respectively (see paragraphs [0090], [0209] and fig. 28), wherein the first, second and third regions are doped such that a first p-n junction (see paragraphs [0075], [0209] and fig. 28) is formed between the first region 105a and the second region 107a and a second p-n junction (see paragraphs [0075], [0209] and fig. 28) is formed between the 
Therefore, it is respectfully submitted that Nakanishi discloses that the insulating layer 115 laterally extending to contact upper semiconductor surfaces of the first to third regions (see marked-up version of fig. 28 below).  Note that, insulating layer 115 directly contact each upper semiconductor surface of the first to third regions, respectively).

    PNG
    media_image1.png
    578
    870
    media_image1.png
    Greyscale

Therefore, since Nakanishi teaches that the insulating layer 115 being in contact to the upper semiconductor surfaces of the first to third regions as shown above, note that, with respect to the above limitation of “wherein the connection region is arranged such that a path extending between the first and third regions through the connection region forms a path of lowest resistance between the first region and the third region relative to paths extending between the first and third regions through the second region and the insulating layer”, since Nakanishi teaches an semiconductor device structure that is substantially identical to that of Applicant’s claimed invention, Nakanishi anticipates or renders the claimed semiconductor device.  It is respectfully submitted that it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the 
For this reason, it is respectfully submitted that the rejection is proper.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zang et al.		U.S. Pub. 2018/0374857	Dec. 27, 2018.
Sun et al.		U.S. Patent 9,087,922	Jul. 21, 2015.
Chakihara et al.	U.S. Patent 7,972,920 	Jul. 5, 2011.
Zhang			U.S. Patent 9,653,585	May 16, 2017.
Cheng 		U.S. Pub. 2018/0068901	Mar. 8, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892